It is always difficult to resolve a controversy between two innocent parties.
But the Supreme Court of Ohio has stated without qualification that one cannot prevail in an action in replevin against an innocent purchaser of a motor vehicle who acquired possession in Ohio of such vehicle together with anapparently valid *Page 220 
Ohio certificate of title. Commercial Credit Corp. v. Pottmeyer,176 Ohio St. 1.
The defendant's certificate of title was apparently valid. The serial number thereon corresponded with the serial number on the vehicle whereas the hidden serial number was known only to the manufacturer. Furthermore, the certificate also carried other identifying nomenclature. See Royal Industrial Bank ofLouisville v. Klein, 92 Ohio App. 309.
There being no honor amongst thieves, I fail to see how the recognition of the rights and equities of an innocent purchaser can give any added encouragement to traffic in stolen automobiles.
In my opinion, the judgment should be affirmed upon the authority of the Pottmeyer case.